                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     :       CASE NO. 1:20CR343
                                              :
                          Plaintiff,          :
                                              :       JUDGE SOLOMON OLIVER, JR.
            -vs-                              :
                                              :
MUSTAFAH OMAR HAWKINS,                        :       DEFENDANT’S MOTION
                                              :       TO CONTINUE
                          Defendant.          :


       Mustafah Hawkins, through counsel, respectfully moves this Honorable Court for a 30-day

continuance of the trial and all dates and deadlines contained in the Court’s Trial Order. Additional

time is needed to review the discovery, meet with Mr. Hawkins, conduct investigation, discuss any

plea negotiations, draft pre-trial motions, and prepare for trial.   The ends of justice served by

granting this motion outweigh the best interests of the public and Mr. Hawkins in a speedy trial.

See, 18 U.S.C. §3161(h)(7)(A).

       For these reasons, Mr. Hawkins respectfully requests that the Court grant this motion. Mr.

Hawkins attaches his signed Waiver of Speedy Trial Rights.




                                                  1
Respectfully submitted,

STEPHEN C. NEWMAN
Federal Public Defender
Ohio Bar: 0051928

/s/Charles E. Fleming_________________
CHARLES E. FLEMING
Assistant Federal Public Defender
Ohio Bar: 0046778
1660 West Second Street, Suite #750
Cleveland, OH 44113
(216) 522-4856 Fax: (216)522-4321
E-mail: charles_fleming@fd.org




   2
